This is an appeal from the county court of Logan county, wherein plaintiffs in error were jointly tried and convicted of unlawfully conveying intoxicating *Page 58 
liquors; and on the 7th day of March, 1919, judgment was rendered against each plaintiff in error, and plaintiff in error Hargrove was sentenced to serve a term of four months in the county jail and to pay a fine of $450, and plaintiff in error Brown was sentenced to serve a term of 30 days in the county jail and to pay a fine of $100. From these respective judgments, each has appealed to this court by filing a case-made with petition in error attached on the 27th day of May, 1919.
On the 12th day of October, 1920, the plaintiffs in error, by their attorney of record, each moved the court to dismiss their respective appeals for the reason that each of them has been granted a parole by the Governor of this state for the offense of which they were convicted in this cause, and have each accepted said paroles and complied with the terms thereof.
Where a plaintiff in error accepts a parole pending the determination of his appeal, he thereby waives the right to have his appeal determined, and the appeal will be dismissed either on motion of plaintiff in error or of the Attorney General, when the attention of this court is directed to the fact that a parole has been granted and accepted. Talkington et al. v. State,15 Okla. Crim. 83, 175 P. 132; Odom v. State, 8 Okla. Crim. 540,129 P. 445.
Each of the plaintiffs in error having been granted and accepted a parole by the Governor of this state, and having moved to dismiss their appeal for that reason, the motion is granted, and the appeal dismissed as to each plaintiff in error.
Mandates forthwith. *Page 59